Citation Nr: 0815706	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
coronary artery bypass graft, to include a rating in excess 
of 10 percent earlier than July 26, 2007.

2.  Entitlement to a compensable rating for scars of the left 
forearm, chest, and left leg.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran retired from the active military in July 2001, 
with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision. 


FINDINGS OF FACT

1.  Prior to July 2007, the medical evidence failed to show 7 
METs or less; or any evidence of cardiac hypertrophy.

2.  As of July 2007, the medical evidence showed cardiac 
hypertrophy; but it failed to show METs that were 5 or less; 
left ventricular dysfunction with an ejection fraction of 
between 30 and 50 percent; or more than one episode of acute 
congestive heart failure in the past year.

3.  There is no evidence that the veteran's scars cause any 
functional impairment. 

4.  The medical evidence fails to show that the veteran's 
scars are poorly nourished, with repeated ulceration, or are 
superficial, tender, and painful.  
 
5.  The medical evidence fails to show that any of the 
veteran's three scars are deep; cause limitation of motion; 
cover an area exceeding 929 square cms.; are unstable; or are 
painful on examination.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a 
coronary artery bypass graft, to include a rating in excess 
of 10 percent earlier than July 26, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code (DC) 7017 (2007).

2.  Criteria for a compensable rating for scars of the left 
forearm, chest, and left leg have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 
7801, 7802, 7803, 7804, 7805 (as in effect prior to and since 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Heart Condition

The veteran is currently rated at 30 percent for his status, 
post coronary artery bypass graft under 38 C.F.R. § 4.104, DC 
7017, which was made effective the date of his VA examination 
in July 2007.  Prior to 2007, the veteran was assigned a 10 
percent rating that was effective the month after the veteran 
was discharged from service.

Under DC 7017, a 10 percent rating is assigned when a 
workload of greater than 7 METs, but not greater than 10 
METs, results in dyspnea, fatigue, angina, dizziness or 
syncope; or where continuous medication required. 

A 30 percent rating is assigned when a workload of greater 
than 5 METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned when there is more than one 
episode of acute congestive heart failure in the past year; 
where a workload of greater than 3 METs, but not greater than 
5 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

The veteran's claim for service connection for a status post 
coronary artery bypass surgery was received in August 2001.  
The veteran underwent a VA examination in May 2002 at which 
it was noted that the veteran had undergone heart surgery in 
1999 after being resuscitated following what was termed 
cardiac death.  The examiner indicated that the veteran's 
cardiac function was good, and there were no abnormal sounds 
or lift, heave, rubs, or thrills.  The veteran was not 
working following his retirement from the military the 
previous year and he was about to begin jogging again.  The 
examiner indicated that the veteran's electrocardiograms were 
normal and the veteran was noted to be on a number of blood 
pressure and anti-clotting medications.  The examiner 
indicated that the veteran was in modified full capacity with 
no predictable problem with control of lipids, weight, or 
exercise.

Following the veteran's VA examination in May 2002, the 
veteran's claims file is void of any treatment records until 
an echocardiogram was conducted on July 26, 2007 by 
Cardiology Consultants (the tests were ordered by VA).  The 
veteran then underwent a VA examination several days later at 
which the results of the testing were analyzed.  The veteran 
denied symptoms of angina, fatigue, dyspnea at rest or with 
exertion, dizziness, or syncope since his surgery in 1999.  
The veteran could no longer jog due to knee pain, but he 
could climb stairs moderately well, carry 60 pounds and bike 
at a rate of 11 miles per hour.  As such, the examiner 
estimated the veteran's METs to be in the 8 to 9 range.  The 
results of the echocardiogram were noted to show mild left 
ventricle hypertrophy with normal function and a preserved 
left ventricle ejection fraction of 55 percent.

Given that the electrocardiogram showed evidence of cardiac 
hypertrophy, a 30 percent rating for bypass surgery was 
warranted.  However, the criteria for a rating in excess of 
30 percent were not shown at the VA examination, as the 
veteran's workload greatly exceeded 5 METs; and, while he had 
left ventricular dysfunction, his ejection fraction was 55 
percent, which exceeds the 30 to 50 percent limitation that 
is required for a 60 percent rating.  Additionally, there is 
no indication that the veteran had any episodes of acute 
congestive heart failure in the past year.  As such, a rating 
in excess of 30 percent is not warranted for the veteran's 
status post coronary artery bypass graft. 

Furthermore, the July 2007 examination was the first time the 
medical evidence demonstrated that the veteran met the 
criteria for a 30 percent rating.  At the earlier VA 
examination in May 2002, the veteran was not shown to have a 
workload of less than 7 METs; and his electrocardiogram was 
normal (it is noted that this was the test in 2007 that 
showed a 30 percent rating was warranted), and there was no 
evidence of hypertrophy.  As the test which mandated a higher 
rating in 2007 was normal in 2002, the evidence fails to show 
that the 30 percent rating was warranted before July 2007.  

It is also noted that the veteran's claim was remanded by the 
Board in April 2004 for the express purpose of providing the 
veteran with a VA examination, so as to obtain an accurate 
evaluation of his disability picture at that time.  The 
veteran was scheduled for a VA examination in April 2004, 
after having been informed by an April 2004 letter that he 
would be scheduled for an examination.  The letter explained 
to the veteran that if, without good cause being shown, he 
failed to report for an examination he would be rated based 
on the evidence of record; which might result in his claim 
being denied or in him being paid less than he might have 
been otherwise.  On April 19, 2004, the veteran called and 
told VA to cancel his VA examination.  As such, the roughly 
five year period between the veteran's VA examinations is 
considered to have been caused by the veteran and not by some 
fault of VA.  In any event, the record does not support a 
higher rating prior to the date it was shown by the medical 
evidence.

As July 2007 is the earliest date that the veteran was shown 
to meet the criteria for a 30 percent rating; a rating in 
excess of 10 percent earlier than July 2007 is not warranted.  
Furthermore, the evidence of record fails to show that the 
criteria for a rating in excess of 30 percent have been met; 
and, therefore, the veteran's claim is denied.

Scars

The veteran contends that a compensable rating is warranted 
for his three scars that were a result of his coronary artery 
bypass graft.  

A note from June 2000 described the surgical scars as well 
healed; and it was noted that the veteran's scar on his chest 
had healed nicely at his VA examination in May 2002.

At a VA examination in July 2007, the veteran indicated that 
his scars did not bother him and he denied receiving any 
treatment for them.  The examiner noted three scars: a 
vertical scar on the chest that was 18.5 cm, a scar on the 
volar forearm that was 19.5 cm, and a horizontal leg scar 
that was 6.5 cm.  All three scars were smooth; hypopigmented; 
nontender without induration, tissue loss, or keloids; and 
all three moved freely with the surrounding skin.  The 
examiner indicated that the scars had healed with a better 
than expected result given the procedure involved in a bypass 
graft.

The veteran's scars are currently rated as noncompensable 
under 38 C.F.R. § 4.118, DC 7805, which rates scars based on 
the limitation of function of the affected part.  

However, as all three scars were noted to move freely with 
the surrounding skin, it is clear that none of the scars 
limit any functioning.

Alternatively, at the time the veteran filed his claim, 10 
percent ratings were assigned for scars not affecting the 
head, face or neck that were superficial and poorly 
nourished, with repeated ulceration; or that were 
superficial, tender, and painful on objective demonstration.  
See 38 C.F.R. § 4.118, DCs 7803, 7804 (2002).

Based on the veteran's VA examinations, the evidence fails to 
show that the veteran's scars are poorly nourished, with 
repeated ulceration, or superficial, tender and painful.  The 
veteran stated that his scars did not bother him and the 
examiner found that the scars were nontender.  There is also 
no evidence that the scars caused repeated ulceration, as the 
scars were consistently noted to be well healed.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.

The rating criteria also directs that where, as here, scars 
are in widely separated areas, as on two or more extremities 
or on anterior and posterior surfaces of extremities or 
trunk, they will be separately rated and combined.

The medical evidence fails to show that any of the veteran's 
scars are deep, as the examiner indicated they were nontender 
without induration, tissue loss, or keloids; and all three 
scars moved freely with the surrounding skin (as such they 
are not connected to the underlying soft tissue).

There is no evidence that the scars cause any limitation of 
motion as each scar was noted to move freely with the 
surrounding skin.

Additionally, while the veteran's scars are superficial, none 
of the scars covers an area of 929 square cms or greater as 
even the longest scar is only 19.5 cm long, which even if it 
were to be equally wide would only cover an area of less than 
381 square cms. 

There is also no medical evidence that any of the scars are 
unstable, and the scars have repeatedly been described as 
well healed, and there is no evidence of frequent loss skin 
covering over the scar.

Finally, none of the scars have been shown to be painful on 
examination, as the examiner noted that the scars were smooth 
and nontender.

Therefore, the criteria for a compensable rating have not 
been met under the revised criteria.

As the criteria for a compensable rating have not been met 
with regard to the veteran's scars under either the old or 
revised regulations, the veteran's claim of entitlement to a 
compensable rating for scars as a result of his coronary 
artery bypass graft is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Since this appeal arose from the ratings 
assigned following the grant of service connection, the 
veteran's original claim (i.e., the claim for service 
connection) has obviously been substantiated.  Indeed, it has 
been proven.  Therefore the notice requirements set out in 
the aforementioned law and regulations have served their 
purpose, and no further notice under them is required.  
 
Service medical records have been obtained, and the veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he withdrew his 
hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for a coronary artery bypass 
graft, to include a rating in excess of 10 percent earlier 
than July 26, 2007, is denied.

A compensable rating for scars is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


